[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1244

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                 ASSORTED PIECES OF JEWELRY,

                     Defendant, Appellee.

                                                                                      

                    RAMON TORRES-GONZALEZ,

                     Claimant, Appellant.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Dominguez, U.S. District Judge]                                                                 

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Ramon Torres-Gonzalez on brief pro se.                                 
Guillermo Gil,  United States Attorney,  and Jacqueline  D. Novas,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                       October 14, 1997
                                         

     Per Curiam.  Claimant Ramon Torres-Gonzalez appeals from

a  district court  judgment  directing  that  four  items  of

jewelry   be  forfeited  as   proceeds  of  his  drug-related

activity.  See 21 U.S.C.    881(a)(6).  As claimant concedes,                          

the  sole issue squarely presented below--that the forfeiture

proceeding  constituted   a  second  form  of  punishment  in

violation  of double  jeopardy--is now  defunct  in light  of

United States  v. Ursery,  116 S.  Ct. 2135  (1996).   He has                                    

accordingly shifted gears on appeal and advanced a variety of

arguments involving, inter  alia, due process and  the Fourth                                            

Amendment. 

     None of these contentions is properly before us.   While

claimant   is  correct  that   several  were  set   forth  as

affirmative defenses  below, they  were never  pursued.   The

number of claims was narrowed  at the November 8, 1995 status

conference.   And in  response to the  court's directive that

those  remaining  issues  be  briefed,  claimant submitted  a

pleading  confined to  his  double-jeopardy contention.   All

other  claims, including those he now presses on appeal, were

thereby waived. 

     A  review of  claimant's arguments  reveals  them to  be

without merit in  any event.  Absent any  allegation that the

forfeiture action was filed outside the applicable statute of

limitations,  his complaints of  administrative delay fail in

light  of United States  v. James Daniel  Good Real Property,                                                                        

                             -2-

510 U.S. 43, 62-65  (1993).  His  Fourth Amendment argument,

even if  not waived  as a  result of  his plea agreement,  is

negated  by  the uncontested  facts  on record.    His prompt

response  to the  forfeiture complaint  belies  any claim  of

inadequate  notice.  To the extent  claimant is disputing the

existence  of   probable  cause   for  the  forfeiture,   the

government's pleadings  established an ample  basis therefor.

See, e.g.,  Dock. #  19.  Finally,  the district  court acted                     

well within its  discretion in declining to  review arguments

advanced  for the first time in claimant's Rule 59(e) motion.

See,  e.g., Jorge  Rivera  Surillo &  Co.  v. Falconer  Glass                                                                         

Indus.,  37 F.3d 25,  28-29  (1st  Cir. 1994);  Williams  v.                                                                     

Poulos, 11 F.3d 271, 289 (1st Cir. 1993).                    

     Affirmed.                          

                             -3-